Case 3:17-cv-05769-RJB Document 253-4 Filed 01/27/20 Page 1 of 3




        EXHIBIT D
        Case 3:17-cv-05769-RJB Document 253-4 Filed 01/27/20 Page 2 of 3




                                         Exhibit D
Print Advertisements


Immigration Detai nees who participated in the Vol untary Work Program at the
Northwest Detention Center m ay be affected by a class action lawsuit


A class action lawsuit has been filed in federal court in Tacoma, Washington, against The GEO
Group, Inc., the owner and operator of the Northwest Detention Center. The name of the case is
Nwauzor, et al. v. The GEO Group, Inc., No. 17-cv-05769. A federal judge decided that this lawsuit
should be a class action on behalf of a “Class” or “Class Members” that includes all civil
immigration detainees who participated in the Voluntary Work Program at the Northwest
Detention Center at any time since September 26, 2014.

This lawsuit is about whether GEO is an ‘employer’ and whether the Class Members are
‘employees’ under the Washington Minimum Wage Act. And if so, whether GEO violated the Act
by failing to pay Class Members the minimum hourly wage under Washington law for work
performed under the $1-a-day Program. GEO denies the allegations made in the lawsuit. The Court
has not decided whether GEO did anything wrong. There is no money available now, and no
guarantee there will be. However, your legal rights are affected, and you have a choice to make
now.

The Court appointed the law firms of Schroeter Goldmark & Bender, Open Sky Law, PLLC, and
Menter Immigration Law PLLC of Seattle, WA, and the Law Office of R. Andrew Free of
Nashville, TN, to represent the Class. You may also hire your own lawyer to appear in Court on
your behalf.

You have a choice of whether to stay in the Class or not, and you must decide this now. If you
stay in the Class, you will be legally bound by all orders and judgments of the Court, and you
won’t be able to sue, or continue to sue, GEO as part of any other lawsuit for back wages owed
between September 26, 2014, and the date of settlement or jury verdict. To stay in the Class, you
do not have to do anything now.

If you ask to be excluded from the Class, you cannot get any money or benefits from this lawsuit,
but you will keep any rights to sue GEO for these claims and will not be bound by any orders or
judgments of the Court. To ask to be excluded, send a letter, fax, or email to the address below,
postmarked by March 24, 2020, requesting to be excluded from Nwauzor v. The GEO Group,
Inc.:

                                 c/o JND Legal Administration
                                        P.O. Box 91350
                                       Seattle, WA 98111
        Case 3:17-cv-05769-RJB Document 253-4 Filed 01/27/20 Page 3 of 3




                                   Email: info@vwpclassaction.com

                                          Fax: (206) 788-8766

If you have any questions or want a detailed notice or other documents about this lawsuit and your
rights, call 206-806-6835; visit www.VWPClassAction.com; or email JND Legal Administration
at info@VWPClassAction.com.
